Mr. Justice Wyly,
dissenting. I think this court has appellate jurisdiction of all ordinary suits, where the amount in dispute exceeds five hundred dollars. Here, the note sued on was for $467, and over $200 interest, which had accrued before the institution of the suit in the parish court. Constitution, 74; 22 An. Ill; 22 An. 25.
On the merits, the question is, has the parish court jurisdiction where the amount in dispute exceeds $500, principal and interest, the principal being less than that sum. This depends upon the true meaning of the eighty-seventh article of the constitution, which fixes the jurisdiction of parish courts in these words: “ They shall have exclusive original jurisdiction, in ordinary suits, in all cases when the amount in dispute exceeds one hundred dollars, and does not exceed five hundred dollars; subject to an appeal to the district court in all cases when the amount in contestation exceeds one hundred dollars, exclusivo oí interest.”
A fair interpretation of the language employed in this article of the constitution loaves no doubt that the jurisdiction of parish courts, in ordinary suits, is limited to cases where the amount in dispute, principal and interest, does' not exceed five hundred dollars. But; it may be urged that this article of the constitution should be construed with reference to article 85 and article 89, fixing the original jurisdiction of district courts and of justices of the peace, the jurisdiction of the latter being limited to $100, exclusive of interest, and the jurisdiction of the former to sums exceeding $500, exclusive of interest. That the framers of the constitution certainly intended that some court should have original jurisdiction of cases similar to the one in question; that,, as the amount is too large for the jurisdiction of justices of the peace, and as the amount, exclusive of interest, is too small for the district courts, the parish courts must have original jurisdiction of the case.
*467It may also be urged that, under the familiar rules of construction enunciated in articles 14, 17, 18, C. C., the article of the constitution defining the jurisdiction of the parish courts, must bo construed with reference to the other articles, fixing the jurisdiction of the other courts, and with reference to the supposed intention of its authors.
I feel constrained to take a different view of this law, however desirable it may be for cases thus situated to have the original jurisdiction of some court. The meaning of the article'is obvious; its language, fixing the jurisdiction of the piarish courts, is not dubious,' and there is no room for construction. It is only where the meaning of the law is dubious that the rules of construction are resorted to. “ When a law is clear, and free from all ambiguity, the letter of it is. not to be disregarded, under pretext of pursuing its spirit.” Ch C. 13.
The jurisdiction of parish courts is fixed in precise terms in article 87 of the constitution, and it can not be enlarged or diminished by this court, whose duty it is to declare what the law is, not what it should be.
I therefore think this court has jurisdiction of the appeal, and, as the parish court was without jurisdiction, rationo materia, the judgment of that court should be declared a nullity.